                                                                                                 Case
                                                                                                 Case 2:17-cv-00604-RFB-BNW
                                                                                                      2:17-cv-00604-RFB-BNW Document
                                                                                                                            Document 299
                                                                                                                                     297 Filed
                                                                                                                                         Filed 09/21/20
                                                                                                                                               09/16/20 Page
                                                                                                                                                        Page 1
                                                                                                                                                             1 of
                                                                                                                                                               of 3
                                                                                                                                                                  3



                                                                                             1    DIANA S. EBRON, ESQ.
                                                                                                  Nevada Bar No. 10580
                                                                                             2    E-mail: diana@kgelegal.com
                                                                                                  JACQUELINE A. GILBERT, ESQ.
                                                                                             3    Nevada Bar No. 10593
                                                                                                  E-mail: jackie@kgelegal.com
                                                                                             4    KAREN L. HANKS, ESQ.
                                                                                                  Nevada Bar No. 9578
                                                                                             5    E-mail: karen@kgelegal.com
                                                                                                  KIM GILBERT EBRON
                                                                                             6    7625 Dean Martin Drive, Suite 110
                                                                                                  Las Vegas, Nevada 89139
                                                                                             7    Telephone: (702) 485-3300
                                                                                                  Facsimile: (702) 485-3301
                                                                                             8    Attorneys for SFR Investments Pool 1, LLC
                                                                                             9                              UNITED STATES DISTRICT COURT
                                                                                            10                                       DISTRICT OF NEVADA
                                                                                            11    CAPITAL ONE, NATIONAL                         Case No. 2:17-cv-00604-RFB-BNW
                                                                                                  ASSOCIATION, a national banking               consolidated with
                                                                                            12    association,                                  Case No. 2:17-cv-00916-RFB-VCF
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                                                    Plaintiff,
                                                                                            13
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                  vs.                                           STIPULATION AND ORDER TO
                                                                                            14                                                  EXTEND DEADLINE TO FILE REPLY
                                                                                                  SFR INVESTMENTS POOL 1, LLC, a                RE ECF No. 292
                                                                                                  Nevada limited liability company; and
                                                                                            15    ANTHEM COUNTRY CLUB COMMUNITY
                                                                                                                                                (First Request)
                                                                                                  ASSOCIATION, a Nevada nonprofit
                                                                                            16    corporation.
                                                                                            17                           Defendants.
                                                                                            18    SFR INVESTMENTS POOL 1, LLC, a
                                                                                                  Nevada limited liability company,
                                                                                            19
                                                                                                            Counterclaimant/Cross-Claimant,
                                                                                            20    vs.

                                                                                            21    CAPITAL ONE, NATIONAL
                                                                                                  ASSOCIATION, a national banking
                                                                                            22    association; LEON BENZER, an individual;
                                                                                                  UNITED STATES OF AMERICA,
                                                                                            23
                                                                                                       Cross-Defendants/Counter-Defendants.
                                                                                            24    UNITED STATES OF AMERICA,

                                                                                            25                       Plaintiff,
                                                                                                  v.
                                                                                            26    LEON BENZER; SFR INVESTMENTS POOL
                                                                                                  1, LLC; and CAPITAL ONE, N.A.,
                                                                                            27
                                                                                                                       Defendants.
                                                                                            28

                                                                                                                                              -1-
                                                                                                 Case
                                                                                                 Case 2:17-cv-00604-RFB-BNW
                                                                                                      2:17-cv-00604-RFB-BNW Document
                                                                                                                            Document 299
                                                                                                                                     297 Filed
                                                                                                                                         Filed 09/21/20
                                                                                                                                               09/16/20 Page
                                                                                                                                                        Page 2
                                                                                                                                                             2 of
                                                                                                                                                               of 3
                                                                                                                                                                  3



                                                                                             1           SFR Investments Pool 1, LLC (“SFR”), Anthem Country Club Community Association

                                                                                             2    (“HOA”), United States of America (“IRS”), Rocktop Partners, LLC, Wilmington Savings Fund

                                                                                             3    Society, FSB as Trustee of Stanwich Mortgage Trust A (“collectively Rocktop”) and Capital One,

                                                                                             4    National Association (“Capital One”) submit this stipulation to extend the deadline for the SFR,

                                                                                             5    HOA and IRS parties to file a joint reply to their motion to extend the dispositive motion deadlines,

                                                                                             6    filed on August 27, 2020 [ECF No. 292], to September 24, 2020. The current deadline is September

                                                                                             7    17, 2020. The moving parties need additional time to coordinate

                                                                                             8    …

                                                                                             9    …

                                                                                            10    …

                                                                                            11    …

                                                                                            12    …
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                            13    …
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                            14    …

                                                                                            15    …

                                                                                            16    …

                                                                                            17    …

                                                                                            18    …

                                                                                            19    …

                                                                                            20    …

                                                                                            21    …

                                                                                            22    …

                                                                                            23    …

                                                                                            24    …

                                                                                            25    …

                                                                                            26    …

                                                                                            27    …

                                                                                            28    …

                                                                                                                                                  -2-
                                                                                                 Case
                                                                                                 Case 2:17-cv-00604-RFB-BNW
                                                                                                      2:17-cv-00604-RFB-BNW Document
                                                                                                                            Document 299
                                                                                                                                     297 Filed
                                                                                                                                         Filed 09/21/20
                                                                                                                                               09/16/20 Page
                                                                                                                                                        Page 3
                                                                                                                                                             3 of
                                                                                                                                                               of 3
                                                                                                                                                                  3



                                                                                             1    their reply in support of the motion. The extension is requested in good faith and is not to delay or

                                                                                             2    cause prejudice. This is the parties’ first request to extend this deadline.

                                                                                             3     Dated this 16th day of September                   Dated this 16th day of September
                                                                                                   KIM GILBERT EBRON
                                                                                             4                                                        By: /s/ E. Carmen Ramirez
                                                                                                                                                      Richard E. Zuckerman
                                                                                             5     By: /s/ Diana S. Ebron                             Principal Deputy Assistant Attorney General
                                                                                                   Diana S. Ebron                                     E. Carmen Ramirez
                                                                                             6     Nevada Bar No. 10580                               Trial Attorneys, Tax Division
                                                                                                   7625 Dean Martin Drive, Ste. 110                   U.S. Department of Justice
                                                                                             7     Las Vegas, Nevada 89139                            P.O. Box 683
                                                                                                   Attorneys for SFR Investments Pool 1, LLC          Washington, DC 20044
                                                                                             8                                                        Attorneys for United States
                                                                                             9     Dated this 16th day of September        Dated this 16th day of September
                                                                                                   LIPSON, NEILSON, COLE, SELTZER & GARIN, BALLARD SPAHR, LLP
                                                                                            10     P.C.
                                                                                                   By: /s/ Janeen V. Isaacson                         By: /s/ Matthew D. Lamb
                                                                                            11     J. William Ebert, Esq.                             Abrahm E, Vigil, Esq.
                                                                                            12     Nevada Bar No. 2697                                Nevada Bar No. 7548
                                                                                                   Janeen V. Isaacson, Esq.
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                                                                      Matthew D. Lamb, Esq.
KIM GILBERT EBRON




                                                                                            13     Nevada Bar No. 6429                                Nevada Bar No. 12991
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                   9900 Covington Cross Drive, Ste. 120               1980 Festival Plaza Drive, Suite 900
                                                                                            14     Las Vegas, Nevada 89144                            Las Vegas, Nevada 89135
                                                                                                   Attorneys for Anthem Country Club                  Attorneys for Rocktop Partners, LLC and
                                                                                            15     Community Association                              Wilmington Savings Fund Society, FSB
                                                                                                                                                      as Trustee of Stanwich Mortgage Loan Trust A
                                                                                            16     Dated this 16th day of September
                                                                                                   MCDONALD CARANO LLP
                                                                                            17

                                                                                            18     By: /s/ Jeff Silvestri
                                                                                                   Jeff Silvestri, Esq.
                                                                                            19     Nevada Bar No. 5779
                                                                                                   Jason B. Sifers, Esq.
                                                                                            20     Nevada Bar No. 14273
                                                                                                   2300 West Sahara Avenue, Suite 1200
                                                                                            21
                                                                                                   Las Vegas, Nevada 89102
                                                                                            22     Attorneys for Plaintiff/Counterdefendant
                                                                                                   Capital One, National Association.
                                                                                            23
                                                                                                                                                     IT IS SO ORDERED:
                                                                                            24

                                                                                            25                                                       _______________________________________
                                                                                                                                                     UNITED STATES JUDGE
                                                                                            26
                                                                                            27                                    9/21/2020
                                                                                                                           DATED:________________________________
                                                                                            28

                                                                                                                                                   -3-
